      Case 1:15-cv-04244-JGK-OTW Document 896 Filed 07/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 Docket No.:
----------------------------------------------------------------------------X 15-4244(JGK)(OTW)
GYM DOOR REPAIRS, INC. and SAFEPATH SYSTEMS,
LLC,

                                            Plaintiffs,                         NOTICE OF MOTION

                          -against-

YOUNG EQUIPMENT SALES, INC., YES SERVICE AND
REPAIRS CORPORATION, RICHARD YOUNG, BRIAN
BURKE, DENNIS SCHWANDTNER, GUARDIAN GYM
EQUIPMENT, QAPALA ENTERPRISES, INC., JAMES
PETRIELLO, TRI-STATE FOLDING PARTITIONS, INC.,
PETER MUCCIOLO, EDUCATIONAL DATA SERVICES,
INC. TOTAL GYM REPAIRS, INC., NEW YORK STATE
DEPARTMENT OF EDUCATION OFFICE OF FACILITIES
PLANNING, NEW YORK STATE SCHOOL FACILITIES
ASSOCIATION, SCHOOL FACILITIES MANAGEMENT
INSTITUTE, EASTERN SUFFOLK BOCES, NASSAU
COUNTY BOCES, BELLMORE PUBLIC SCHOOLS, NEW
YORK CITY DEPARTMENT OF EDUCATION,

                                             Defendants.
----------------------------------------------------------------------------X

        PLEASE TAKE NOTICE that upon Defendant Total Gym Repairs, Inc.’s

Memorandum of Law in support of Defendant Total Gym Repairs, Inc.’s motion for attorneys’

fees, the accompanying Declaration of Effimia Soter, and upon all the pleadings and proceedings

heretofore had herein, Defendant Total Gym Repairs, Inc. by its attorneys, the LAW OFFICES

OF EFFIE SOTER, P.C., will move this Court before the Honorable Ona T. Wang at the United

States District Court for the Southern District of New York, located at 500 Pearl Street, New

York, New York 10007 on a date and time to be determined by the Court, for an Order: (1)

pursuant to Fed. R. Civ. P. Rule 54, 35 U.S.C. § 285, 17 U.S.C. § 505, 15 U.S.C. § 1117, and 28

U.S.C. § 1927, awarding Defendant Total Gym Repairs, Inc. reasonable attorneys’ fees for costs
     Case 1:15-cv-04244-JGK-OTW Document 896 Filed 07/01/20 Page 2 of 2




incurred by it in successfully defending against Plaintiffs’ baseless claims in the instant action;

(2) directing the Clerk of the Court to enter Judgment in favor of Defendant Total Gym Repairs,

Inc.; and (3) awarding Defendant Total Gym Repairs, Inc. such other and further relief that this

Court may deem just, equitable, and proper.

         PLEASE TAKE FURTHER NOTICE that Plaintiffs’ opposition papers, if any, are due

within 10 days of the filing of the instant motion, and Defendant Total Gym Repairs, Inc’s reply

papers, if any, are due within 7 days following any opposition served by the Plaintiffs.

Dated:     New York, New York
           July 1, 2020

                                                Yours, etc.

                                                LAW OFFICES OF EFFIE SOTER, P.C.


                                                By:    /s/     Effimia Soter
                                                        Dimitrios Kourouklis (DK 0073)
                                                             Effimia Soter (ES 0486)
                                                Attorneys for Defendant
                                                TOTAL GYM REPAIRS, INC.
                                                20 West 20th Street, 2nd Floor
                                                New York, New York 10011
                                                (646) 504-7384



To: All counsel of record via ECF filing
